EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Megan Doughty on 7/19/2022.
The application has been amended as follows: 
In the Specification, amend the paragraph beginning on page 19, line 6, as follows:
In a further aspect the invention relates to a method of catalyzing or accelerating the curing of a polyurea composition comprising the steps of
i)	mixing the polyisocyanate component C1 and a hardener component C2 of [[a]] the two-component polyurea composition 
ii) 	heating said mixed polyurea composition above the decomposition temperature of the salt hydrate contained therein, preferably within the range of 30°C and 150°C.
In the Specification, amend the paragraph beginning on page 19, line 21, as follows:
In a further aspect the invention relates to a method of preparing a coating, floor, or cast, comprising the steps of:
i)	mixing the polyisocyanate component C1 and a hardener component C2 of [[a]] the two-component polyurea composition 
ii)	applying, particularly casting, said mixed polyurea composition onto a surface of a substrate or into the cavity of a mold;
iii) 	heating said mixed polyurea composition above the decomposition temperature of the salt hydrate contained therein, preferably within the range of 30°C and 150°C, until the polyurea composition is at least partially cured.
Rejoin Claims 11-15.
Cancel Claim 16.
In Claim 1, insert the phrase “two-component polyurea” between the phrases “a total amount of water in the” and “composition stemming from the salt hydrate SH”. 
Amend Claim 11 as follows:
11. (Currently Amended) A method of catalyzing or accelerating the curing of [[a]] the two-component polyurea composition according to claim 1, comprising
i)	mixing the polyisocyanate component C1 and the hardener component C2 of the two-component polyurea composition the number C1 to the number of NCO-reactive groups of the hardener component C2 is between 0.8 and 1.2 and forming a mixed polyurea composition; and
		ii) 	heating the mixed polyurea composition above the decomposition temperature of the salt hydrate SH contained therein.
Amend Claim 13 as follows:13. (Currently Amended) A method of preparing a coating, floor, or cast with the two-component polyurea composition of claim 1, comprising
i)	mixing the polyisocyanate component C1 and the hardener component C2 of the two-component polyurea composition the number C1 to the number of groups being NCO-reactive of the hardener component C2 is between 0.8 and 1.2 and forming a mixed polyurea composition;
ii)	applying the mixed polyurea composition onto a surface of a substrate or into a cavity of a mold; and
	iii)	heating the mixed polyurea composition above the decomposition temperature of the salt hydrate SH contained therein until the polyurea composition is at least partially cured.
REASONS FOR ALLOWANCE
Claims 1-9 and 11-15 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The Examiner’s reasons for allowance are adequately set forth within ¶ 26 of the Office action mailed 3/29/2022, the discussion of which is incorporated herein by reference. 
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed.
Claim 1 is allowable. Claims 11-15, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I-IV, as set forth in the Office action mailed on 3/29/2022, is hereby withdrawn and claims 11-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764